DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10540981. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patents anticipate the claims of the application.

Claims 21-40 of the application		Claims 1-20 of the patent
21. A system for speech signal processing on a signal to transcribe speech, the system comprising: a memory storing instructions; and a processor configured to execute the instructions to: determine that at least a portion of data in the signal is missing, 





  
22. (New) The system of claim 21, wherein calculating the set of possible contents comprises using a database indexing waveforms to at least a portion of the output.  

23. (New) The system of claim 22, wherein the database is constructed from one or more training sets.  

24. (New) The system of claim 23, wherein the processor is further configured to update the database based on the updated signal.  

25. (New) The system of claim 24, wherein the update to the database is further based on feedback received from one or more users.  

26. (New) The system of claim 24, wherein updating the database comprises reducing a loss function associated with the database.  

 
28. (New) The system of claim 27, wherein calculating the set of possible contents comprises using the output of the hidden Markov model as the set of possible contents and obtaining associated probabilities for the set of possible contents using the one or more neural networks.  


29. (New) The system of claim 21, wherein the processor is further configured to send the updated signal to one or more participants in a communications session.  

30. (New) The system of claim 29, wherein the communications session comprises at least one of a video conference and an audio conference.

Claims 31-40 are similar to the above claims.

    2. The system of claim 1, wherein calculating the set of possible contents comprises using a database indexing waveforms to at least a portion of the output. 
    3. The system of claim 2, wherein the database is constructed from one or more training sets. 
    4. The system of claim 3, wherein the processor is further configured to update the database based on the updated signal. 
    5. The system of claim 4, wherein the update to the database is further based on feedback received from one or more users. 
    6. The system of claim 4, wherein updating the database comprises reducing a loss function associated with the database. 

    8. The system of claim 7, wherein calculating the set of possible contents comprises using the output of the hidden Markov model as the set of possible contents and obtaining the associated probabilities using the one or more neural networks. 

 9. The system of claim 1, wherein the processor is further configured to send the updated signal to one or more participants in a communications session. 
    
10. The system of claim 9, wherein the communications session comprises at least one of a video conference and an audio conference. 
Claims 11-20 are similar to the above claims.



Allowable Subject Matter
Claims 21-40 are allowable and will be allowed when the double patenting issue is resolved.  Examiner had already discussed the similarities between the combination of Schechner et al. (USPN 9583111) and Bisani et al. (USPG 2015/0095026), and the instant invention in previous communications in parent application, now became US Patent 10540981.  The following is an examiner’s statement of reasons for allowance:  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zoll et al. (USPN 10409789) teach a method for adaptively inputting sparse and missing data for predictive models.  Osada et al. (USPG 2018/0268262) teach a method for generating speech segment to for missed portion of speech input using interpolation.  Davies (USPG 2018/0376105) teaches a method for extrapolating audio stream and generating audio that can be used in lieu of missing portions of the audio stream.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.